DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 10, 2020 was filed along with a certification under 37 CFR 1.97(e)(1) after the mailing date of the Official action dated December 23, 2019 and prior to the Final Official action mailed September 11, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The information disclosure statement (IDS) submitted on February 11, 2021 was filed along with a fee under 37 CFR 1.17(p) and a certification under 37 CFR 1.97(e)(1) after the mailing date of the Notice of Allowance on January 13, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The information disclosure statement (IDS) submitted on March 1, 2021 was filed along with a fee under 37 CFR 1.17(p) and a certification under 37 CFR 1.97(e)(1) after the mailing date of the Notice of Allowance on January 13, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner. 

Reasons for Allowance
Claims 1, 2, 4, 6, 17, 18, 20-24, 27-31 and 33 have been found allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “the abrasive has a mean secondary particle diameter of 400 nm or larger and 800 nm or smaller”.  The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 18 with particular attention to “having a pH in a range of 8 to 11”.  The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 24 with particular attention to “an oxidation-reduction potential ORPx of the polishing composition is in a range of 750 mV to 1500 mV”.
The Carter reference as modified by the Misra reference teaches the inorganic abrasive, e.g., alumina particles, have an average primary particle size of about 200 nm or less (e.g., about 180 nm or less) and the resultant CMP composition preferably is resistant to particle agglomeration such that the average agglomerate particle size is about 300 nm or less (e.g., 250 nm or less, or even 200 nm or less) (par. [0013]; the average agglomerate particle size of Carter is equivalent to Applicant’s claim term “mean secondary particle diameter”). For this reason, there is no obvious reason to modify the teachings of the Carter reference using the teachings of the Misra reference and teach “the abrasive has a mean secondary particle diameter of 400 nm or larger and 800 nm or smaller” according to Applicant’s independent claim 1.
The Carter reference teaches the polishing composition typically has a pH of about 7 or less (par. [0018] of Carter). The Asano reference teaches the polishing composition has a pH of equal to or less than 3, which facilitates polishing a compound semiconductor at a higher 
The Asano reference teaches the polishing composition of the redox potential is equal to or greater than 1.8 V (1,800 mV) (par. [0017] of Asano). For this reason, there is no obvious reason to modify the teachings of Asano and teach “the oxidation-reduction potential ORPx of the polishing composition is in a range of 750 mV to 1500 mV” according to independent claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731